Marshall, Justice.
The appellant, J. D. Powell, was convicted of murdering Jessie Dixon, and he was sentenced to life imprisonment. He appeals, arguing that the evidence is insufficient to support the verdict and that the trial judge erred in admitting a photograph of the gunshot wound which killed the victim. We find both arguments to be without merit, and we therefore affirm.
The state’s evidence established the following: The appellant and the victim were both tenants in the same apartment building, and they lived across the hall from one another. On the night of December 6,1980, they were both drinking, and they were arguing. The appellant entered the victim’s apartment to complain about the victim making too much noise. However, the victim was in possession of a handgun, and the appellant complied with the victim’s request that he leave. The appellant then retrieved a shotgun from his car, and he came back into the apartment building uttering profanity and threatening to kill the victim. The appellant shouted to the victim that he had gotten his gun, and for approximately 30 to 45 minutes he stood in the hallway and attempted to persuade the victim to come out of the victim’s apartment. When the victim failed to come out, the appellant returned to his apartment and shot a hole through his door with the shotgun. The victim finally stated that that he was coming out of his apartment, and when he appeared at the door the appellant shot him with the shotgun. The victim had a pistol in his hand when he opened the door to the apartment, but the gun was down by his side and not pointed at the appellant. The victim did fire his gun shortly before he was shot while he was still in his apartment. Held:
1. The foregoing evidence authorized a rational trier of fact in finding the appellant guilty beyond a reasonable doubt. E.g., Farmer v. State, 246 Ga. 253 (1) (271 SE2d 166) (1980).
2. The trial judge did not err in admitting the photograph of the *772victim’s wound. E.g., Hill v. State, 246 Ga. 402, 406 (271 SE2d 802) (1980) and cits.
Decided January 7, 1982.
Amy W. Stewart, for appellant.
Lewis R. Slaton, District Attorney, Margaret V. Lines, Assistant District Attorney, Michael J. Bowers, Attorney General, Charles E. Brown, Staff Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.